In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Commissioner of Human Rights dated February 26, 1987, which, after a hearing, found that no probable cause existed to believe that the respondent New York City Department of Housing Preservation and Development had engaged in illegal age discrimination with respect to the petitioner’s application for employment, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (I. Aronin, J.), entered January 19, 1990, which granted the respondents’ motion to dismiss the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The only proof offered by the petitioner to support his claim of age discrimination was that during his interview with the New York City Department of Housing Preservation and Development, the interviewer abruptly terminated the interview when she read the portion of his employment application which stated that he had graduated from high school in 1940. At a fact-finding conference, the interviewer explained that the petitioner’s high school graduation date appeared near the end of his employment application, and that once she reached the end of the employment application, she terminated the interview because she had only been screening applicants. Further, the petitioner was ineligible for the position in question because a Civil Service list for that position was in effect at the time of the interview. Given these facts, it cannot be said that the determination that age discrimination played no role in the petitioner’s failure to be hired wets arbitrary and capricious (see, CPLR 7803 [3]).
We have examined the petitioner’s remaining contentions and find them to be without merit (see, CPLR 7804 [f]; Matter of Jones v Coughlin, 125 AD2d 883; Matter of Narcotic Parole Officers Assn. v Bahou, 88 Misc 2d 909; see also, Matter of Whalen v Corsi, 279 App Div 1113). Thompson, J. P., Bracken, Harwood and Copertino, JJ., concur.